DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a guidance information generator in claims 1-6, 9-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A further investigation in the specification of the instant application shows the structure of “a guidance information generator” corresponds to a computer device (specification, fig.1. [0029] Aspects of the present disclosure are described as sequences of operations to be executed by a computer device).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 8, 11-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “RNN” in line 3, is deemed as vague and indefinite as to what it refers. In the light of the description paragraph [0050], “RNN” is an abbreviation of the term “recurrent neural network”. Adding a fully spelled term of an abbreviation in the first appearance is considered as appropriate.
Claims 6, 8, 11 have similar issues as claim 3, thus are rejected for the same reason.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 20080136820).
Regarding claim 1, Yang discloses An image processing device for segmenting an image object, comprising: a guidance information generator that generates a segmentation region desired by a user from trajectory information to be used to segment the image object input by the user (Yang, “[0078] FIG. 12 shows an exemplary method 1200 of performing exemplary progressive cutout. [0079] At block 1202, successive user strokes are sensed during iterative segmentation of an image. [0080] At block 1204, a user intention for refining the segmentation is determined from each stroke. [0081] At block 1206, the previously iterated segmentation result is refined based on a model of the user intention that prevents overshrinkage and overexpansion of pixel label changes during the segmentation. A segmentation map is iteratively refined by minimizing an energy for each pixel, the energy being constituted of a color term, a contrast, term and a user intention term”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20080136820) in view of Tang et al. (US 20150294476).
Regarding claim 2, Yang discloses The image processing device according to claim 1.
wherein the guidance information generator is configured to detect a stroke input on the image object on an image, and extract, as the trajectory information, position information that correspond to a stroke segment that has been input for a certain time period and is a part of the stroke (Yang, “[0034] The user proceeds with one or more iterations of adding an additional stroke 416 that signals the user's intention for refining the segmentation boundary 414 to the progressive cutout engine 408. [0051] The stroke location engine 516 detects the area of user's focus within the image based on the location of the additional stroke 416 within the image. [0080] At block 1204, a user intention for refining the segmentation is determined from each stroke. In one implementation, this includes determining a color of the stroke to indicate the kind of pixel label change the user expects, determining a location of the stroke to indicate the user's region of interest, and determining a position of the stroke relative to a previous segmentation boundary to indicate the segmentation error that the user intends to refine”).
On the other hand, Yang fails to explicitly disclose but Tang discloses extract, as the trajectory information, direction information that correspond to a stroke segment (Tang, “[0029] The refinement module 112 may use properties such as the length, angular orientation, pixels covered by the interactive refinement stroke 400, etc., to generate the segmentation 500. [0035] The learning module 118 also accounts for other factors, such as the length, angular orientation, curvature of any further strokes for any further segmentation refinement”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Tang and Yang, to include all limitations of claim 2. That is, adding the angular orientation of the stroke of Tang as extra information of the stroke of Yang. The motivation/ suggestion would have been to provide the object segmentation .
Claim(s) 3, 4, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20080136820) in view of Tang et al. (US 20150294476), and further in view of Wang et al. (DeepIGeoS: A Deep Interactive Geodesic Framework for Medical Image Segmentation).
Regarding claim 3, Yang in view of Tang discloses The image processing device according to claim 2.
On the other hand, Yang in view of Tang fails to explicitly disclose but Wang discloses wherein the guidance information generator includes a trajectory transformer and an RNN characteristic extractor, the trajectory transformer is configured to calculate, from the position information indicated in the trajectory information, a position map indicating a route through which the stroke segment has passed on the image, and calculate, from the direction information indicated in the trajectory information, a direction map indicating a direction in which the route through which the stroke segment has passed on the image extends, and the RNN characteristic extractor is configured to generate an intention map indicating, for each of pixels within the image, a probability with which the stroke passes through the pixel, based on the image, the direction map, and the position map (Wang, Page 2, left column, 3rd paragraph, “2), We present a new way to combine user interactions with CNNs based on geodesic distance maps. Geodesic distances of each pixel to user interactions of each class are calculated and they are used as extra channels of the input for CNNs. 4), We extend the current RNN-based CRFs [17] for segmentation so that the back-propagatable CRFs can use user interactions as hard constraints and all the parameters of its potential functions can be trainable in an end-to-end way. We apply the proposed method to segment the placenta from rd paragraph, “It was shown in [17] that the CRF can be formulated as a Recurrent Neural Network (RNN) so that it can be trained end-to end utilizing the back-propagation algorithm”.  

    PNG
    media_image1.png
    384
    549
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    316
    554
    media_image2.png
    Greyscale


Therefore, referring to the equations (6), (7) and (10), the probability Q for each pixel is calculated based on pixels in the image, the direction map (e.g., fi and fj represent the feature vectors of pixel i and j respectively when i and j are on the user-provided scribble), and the position map).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wang into the combination of Tang and Yang, to nd paragraph).
Regarding claim 4, Yang in view of Tang and Wang discloses The image processing device according to claim 3.
On the other hand, Yang in view of Tang fails to explicitly disclose but Wang discloses
wherein the guidance information generator further includes a guidance information calculator and a refining unit, the guidance information calculator is configured to calculate the segmentation region based on the image and the intention map, and the refining unit is configured to generate a final image indicating the segmentation region and present the generated final image to the user (Wang, fig.13. Section 4.3.3, “Fig. 13 shows examples of interactive refinement of clavicle segmentation using R-Net with CRF-Net(fu). The initial segmentation is obtained by P-Net + CRF-Net(f) and user interactions are given to indicate mis-segmented areas (first column). With the same set of user interactions, we compared the refined results of four variations of refinement based on R-Net using geodesic or Euclidean distance transforms with or without CRF-Net(fu)”. Page 12, “Fig. 13. Refinement of clavicle segmentation by R-Net with CRF-Net(fu). The first column shows the initial segmentation obtained by P-Net + CRF-Net(f), on which user interactions are added for refinement. The remaining columns show refined results. R-Net(Euc) is a counterpart of the proposed R-Net and uses Euclidean distance”). The same motivation of claim 3 applies here.
 Regarding claim 6, it recites similar limitations as claim 4, except that a user interface.
Yang further discloses a user interface (Yang, “[0033] FIG. 4 shows an exemplary progressive cut system 400. A computing device 402 is connected to user interface devices 404, such as keyboard, mouse, and display. [0048] The user intention analysis module 502 receives the additional stroke 416 from a user interface 404, and analyzes the user intention of the additional stroke 416 with respect to the region of the image to remain unchanged 528, the expected type of change 530 (i.e., foreground to background or vice-versa), the user's focus or priority region of interest 532, and also the nature of the segmentation error to be corrected or improved”). 
Regarding claims 7, 8, all limitations of them are covered by claim 6, thus are rejected under similar reasons.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20080136820) in view of Reinstein et al. (US 20190050625).
Regarding claim 9, it recites similar limitations as claim 1 except “a client terminal, wherein the image processing device and the client terminal are connected to each other via a communication network; the guidance information generator is configured to receive, from the client terminal, an image and stroke information on a stroke input on the image object on the image, and transmit the generated segmentation region to the client terminal”.
On the other hand, Yang fails to explicitly disclose but Reinstein discloses a client terminal, wherein the image processing device and the client terminal are connected to each other via a communication network; the guidance information generator is configured to receive, from the client terminal, input on the image object on the image, and transmit the generated region to the client terminal (Reinstein, claim 1, “receiving, by the processor, a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Reinstein and Yang, to include all limitations of claim 9. That is, applying the server-client processing structure of Reinstein to the image processing device of Yang. The motivation/ suggestion would have been to provide image processing tasks to remote client devices (Reinstein, [0053] In some embodiments, the filtered attention regions stored in data source 233 may be used to generate one or more alerts for client device 120 and/or additional devices).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20080136820) in view of Tang et al. (US 20150294476), and further in view of Reinstein et al. (US 20190050625).
Regarding claim 10, Yang in view of Reinstein discloses The image processing system according to claim 9. The remaining limitations of claim 10 are similar as claim 2, thus are rejected for similar reasons.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Tang and Reinstein, and further in view of Wang et al. (DeepIGeoS: A Deep Interactive Geodesic Framework for Medical Image Segmentation).
.
Allowable Subject Matter
Claim(s) 5, 12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, it recites, wherein the guidance information generator further includes a deletion detector, the deletion detector is configured to compare a first segmentation region corresponding to a first time period and including a first region on the image as a region of a first object with a second segmentation region corresponding to a second time period that is after the first time period and is equal to or shorter than a predetermined time period, and when it is determined that the second segmentation region reaches a predetermined reverse criterion for the first segmentation region, the guidance information calculator generates a third segmentation region from which the first region has been removed from the region of the first object.  
None of the prior arts on the record or any of the prior arts searched, alone or in combination, renders the above claimed invention obvious. 
Regarding claim 12, it recites, wherein the guidance information generator further includes a guidance information calculator and a deletion detector, the deletion detector is configured to compare a first segmentation region corresponding to a first time period and including a first region on the image as a region of a first object with a second segmentation region corresponding to a second time period that is after the first time period and is equal to or 
None of the prior arts on the record or any of the prior arts searched, alone or in combination, renders the above claimed invention obvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497.  The examiner can normally be reached on Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        4/7/2021